In this case, the plaintiff-appellee and defendants-appellants have filed applications for rehearing.
In his application for rehearing, plaintiff-appellee contends that our decree is "repugnant and contrary to the decree" in the cases of Haeuser v. Ætna Casualty  Surety Co. et al., La. App., 187 So. 684, and Stanley v. Cryer Drilling Company et al., 213 La. 980, 36 So.2d 9. In our opinion we differentiated these cases from the case at bar.
We would have refused the application of plaintiff without a Per Curiam was it not for the statement therein made by the plaintiff that the defendant George Thomas knew "the negro truck driver Saul Williams and all negroes used the truck whenever they wanted and that he continued to permit them to retain custody of the trucks." We find this statement to be false and unfounded. The evidence is to the contrary. Defendant Thomas unqualifiedly testified that Williams had his permission only to take the truck to his, Williams', house in the evening so that he could pick up his fellow employees the following morning. Defendant Thomas is emphatic in his testimony, that Saul Williams did not have his permission to use the truck at all at night and that he did not know that Williams ever used the truck at night. Furthermore, Williams testified that he did not have Thomas' permission to use the truck at night nor did he use the truck at night but on the night of the accident.
The application of defendants-appellants is perfunctory.
Both applications refused. *Page 413